January 14, 2011


Mr. Wyatt L. Brooks
Burdett, Morgan, Williamson & Boykin, LLP
3423 South Soncy, Suite 300
Amarillo, TX 79119
Mr. John Smithee
Templeton Smithee Hayes Heinrich & Russell, L.L.P.
320 South Polk, Suite 1000, LB 5
Amarillo, TX 79101

RE:   Case Number:  10-0013
      Court of Appeals Number:  07-08-00144-CV
      Trial Court Number:  4,330

Style:      RITA LACKEY FILLINGIM PEARSON
      v.
      WILLIS DAN FILLINGIM

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Brenda G.    |
|   |Perrin           |
|   |Ms. Peggy Culp   |